MEMORANDUM **
In appeal no. 00-35754, Robert L. Brengman appeals pro se the district court’s summary judgment for Bonnie Catlin in his removed action alleging that Catlin improperly withheld taxes from his paychecks. In appeal no. 00-35952, Catlin cross-appeals the district court’s order denying her motion for entry of default judgment on her counterclaim for attorney’s fees and costs. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s grant of summary judgment, Margolis v. Ryan, 140 F.3d 850, 852 (9th Cir.1998), and we affirm in both appeals.
Because Brengman’s action sought to restrain the assessment or collection of a federal income tax, the district court properly granted summary judgment for Catlin. See Bright v. Bechtel Petroleum, Inc., 780 F.2d 766, 770 (9th Cir.1986). Accordingly, we affirm appeal no. 00-35754.
The district court did not abuse its discretion by denying Catlin’s motion for default judgment. See Eitel v. McCool, 782 F.2d 1470, 1472 (9th Cir.1986). Accordingly, we affirm appeal no. 00-35952.
Appeal No. 00-35754 is AFFIRMED.
Appeal No. 00-35952 is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.